—Spain, J.
Proceeding initiated in this Court pursuant to General Municipal Law § 712 to determine whether the proposed annexation of property now located in the Town of Johnstown to the City of Johns-town is in the over-all public interest.
In June 1995, Believers Fellowship Center, Inc. petitioned the governing bodies of petitioner and respondent to have 5.9 acres of its property located within the Town of Johnstown annexed to the City of Johnstown. Following joint hearings, petitioner’s governing body passed a resolution approving the annexation and respondent’s governing body passed a resolution disapproving it. In January 1996, petitioner commenced this proceeding in this Court pursuant to General Municipal Law § 712 seeking an adjudication that the annexation is in the over-all public interest. This Court appointed three Referees to hear the matter who, following further hearings, issued a report finding that the annexation is in the over-all public interest. Petitioner now moves to confirm the Referees’ report which is unopposed by respondent.
Based upon our review of the record, we conclude that the Referees’ report must be confirmed. The property which is the subject of the proposed annexation is vacant land which the owner wishes to develop in connection with adjacent property which it uses for religious purposes. The proposed annexation will facilitate the provision of municipal water and sanitary facilities to this property and, because the property is tax exempt, it will have a neutral effect upon the tax base of the respective municipalities. In view of these considerations and respondent’s failure to oppose petitioner’s motion to confirm, we conclude that the proposed annexation is in the over-all public interest (see, Matter of Common Council v Town Bd., 40 AD2d 615).
Crew III, J. P., Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the motion is granted, without costs, *590report confirmed, judgment granted in favor of petitioner and it is determined that the proposed annexation is in the over-all public interest.